                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 MICHAEL THAYER,                                )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )        Civil No. 3:19-CV-279-GCM
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )


                                             ORDER

       Defendant, Andrew Saul, Commissioner of Social Security, has moved this Court,

pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing his decision with a

remand of the case for further administrative proceedings. Plaintiff’s attorney does not oppose

Defendant’s Motion for Remand.

       Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405(g) with a remand of the case to the Commissioner for further proceedings. See Melkonyan

v. Sullivan, 501 U.S. 89 (1991).




                                        Signed: January 27, 2020
